May 04, 2007


Mr. H. Miles Cohn
Sheiness Scott Grossman & Cohn, L.L.P.
1001 McKinney, Suite 1400
Houston, TX 77002-6420
Ms. Deborah J. Race
Ireland Carroll & Kelley, P.C.
6101 S. Broadway, Suite 500
Tyler, TX 75703

RE:   Case Number:  05-1091
      Court of Appeals Number:  07-03-00346-CV
      Trial Court Number:  31,681-98-12

Style:      VERNON R. YOUNG, JR.
      v.
      LEWIS QUALLS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment in part and remands the case to the trial court.  (Justice  Johnson
not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Reba Squyres   |
|   |Clerk              |
|   |Ms. Peggy Culp     |